Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 September 2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2022/0026771).
Re: claim 1, Yan discloses a first substrate 300 having a display region 311 and a peripheral region 312, 313 adjacent to each other (Fig. 20); a second substrate 400 having a first light shield layer BM, 402 and a color resist layer 420, the color resist layer having a first color resist layer, a second color resist layer and a third color resist layer (para. 111 discloses R, G, B; Figs. 6, 20 disclose each color resist being separated by a black matrix) disposed on the first light shield layer in a strip shape, respectively (Figs. 6, 20); a display molecular layer 500 disposed between the first substrate and the second substrate (Fig. 20); a first light sensing region 313 disposed on the first substrate and the second substrate (Fig. 20); a first spacer region 312, 402 surrounding the first light sensing region (paras. 97-99; Figs. 2a, 2b, 4a, 4b, 20), and further comprising: a second light shield layer 401 forming a first projection area on the second substrate (Fig. 20); a fourth resist layer (any of R, B, G, in Fig. 20) forming a second projection area on the second substrate (Fig. 20).
While Yan does not explicitly disclose that a ratio of the second projection area to the first projection area is between 0.01 and 0.07, Figure 20 of Yan discloses that the second projection on the second substrate created by the fourth resist layer has an area substantially smaller than the first projection on the second substrate created by the second light shield layer. When conditions of a claim, such as the proportion of projection areas with respect to one another, is a results-effective variable, it is not inventive to discover the optimum or workable values for the variable by routine experimentation, and the presence of a known results-effective variable is one motivation for a person of ordinary skill in the art to experiment to achieve a workable product (MPEP § 2144.05). In light of the preceding, it would have been obvious to a person of ordinary skill in the art at a time prior to the effective date of the claimed invention to have a ratio of the second projection area to the first projection area be between 0.01 and 0.07 for the purpose of preventing light leakage from a region proximate to the light sensing element while optimizing the color saturation of displayed images.
Re: claim 2, Yan discloses the limitations of claim 1, and Yan further discloses that the fourth color resist layer (any of R, B, G, in Fig. 20) uses the same film layer as the first color resist layer, the second color resist layer or the third color resist layer (Fig. 20).  
Re: claim 3, Yan discloses the limitations of claim 2, and Yan further discloses that the fourth color resist layer has a plurality of fourth color resist layer units (Fig. 2a, where multiple units are disclosed in a column and in a row direction).  
Re: claim 5, Yan discloses the limitations of claim 3, and Yan further discloses that the plurality of fourth color resist layer units are arranged uniformly (Figs. 2a, 20).  
Re: claim 6, Yan discloses the limitations of claim 1, and Yan further discloses that the first spacer region further comprises a fifth color resist layer (any of R, B, G in Fig. 20) forming a third projection area on the second substrate (Fig. 20).
While Yan does not explicitly disclose that a ratio of a sum of the second projection area and the third projection area to the first projection area is between 0.01 and 0.07, Figure 20 of Yan discloses that the sum of the second and third projections on the second substrate has an area substantially smaller than the first projection on the second substrate created by the second light shield layer. When conditions of a claim, such as the proportion of projection areas with respect to one another, is a results-effective variable, it is not inventive to discover the optimum or workable values for the variable by routine experimentation, and the presence of a known results-effective variable is one motivation for a person of ordinary skill in the art to experiment to achieve a workable product (MPEP § 2144.05). In light of the preceding, it would have been obvious to a person of ordinary skill in the art at a time prior to the effective date of the claimed invention to have a ratio of a sum of the second and third projection areas to the first projection area be between 0.01 and 0.07 for the purpose of preventing light leakage from a region proximate to the light sensing element while optimizing the color saturation of displayed images.
Re: claim 7, Yan discloses the limitations of claim 6, and Yan further discloses that the fifth color resist layer (any of R, B, G, in Fig. 20) uses the same film layer as the first color resist layer, the second color resist layer or the third color resist layer (Fig. 20).  
Re: claim 8, Yan discloses the limitations of claim 7, and Yan further discloses that the fifth color resist layer has a plurality of fifth color resist layer units (Fig. 2a, where multiple units are disclosed in a column and in a row direction).
Re: claim 9, Yan discloses the limitations of claim 8, and Yan further discloses that the plurality of fifth color resist layer units are arranged uniformly (Fig. 2a).
Re: claim 10, Yan discloses the limitations of claim 6, and Yan further discloses that the first spacer region further comprises a sixth color resist layer (any of R, B, G, in Fig. 20) forming a fourth projection area on the second substrate (Fig. 20). 
While Yan does not explicitly disclose that a ratio of a sum of the second projection area, the third projection area and the fourth projection area to the first projection area is between 0.01 and 0.07, Figure 20 of Yan discloses that the sum of the second, third, and fourth projections on the second substrate has an area substantially smaller than the first projection on the second substrate created by the second light shield layer. When conditions of a claim, such as the proportion of projection areas with respect to one another is a results-effective variable, it is not inventive to discover the optimum or workable values for the variable by routine experimentation, and the presence of a known results-effective variable is one motivation for a person of ordinary skill in the art to experiment to achieve a workable product (MPEP § 2144.05). In light of the preceding, it would have been obvious to a person of ordinary skill in the art at a time prior to the effective date of the claimed invention to have a ratio of a sum of the second, third, and fourth projection areas to the first projection area be between 0.01 and 0.07 for the purpose of preventing light leakage from a region proximate to the light sensing element while optimizing the color saturation of displayed images.
Re: claim 11, Yan discloses the limitations of claim 10, and Yan further discloses that the sixth color resist layer uses the same film layer as the first color resist layer, the second color resist layer or the third color resist layer (Fig. 20).  
Re: claim 12, Yan discloses the limitation of claim 11, and Yan further discloses that the fourth color resist layer, the fifth color resist layer and the sixth color resist layer are different film layers (Fig. 2a). 
Re: claim 13, Yan discloses the limitations of claim 12, and Yan further discloses that the fourth color resist layer has a plurality of fourth color resist layer units, the fifth color resist layer has a plurality of fifth color resist layer units, and the sixth color resist layer has a plurality of sixth color resist layer units (Fig. 2a; see also claims 3 and 8).
Re: claims 17 and 18, Yan discloses the limitations of claim 1, and while Yan does not explicitly disclose a second light sensing region, a second spacer region surrounding the second light sensing region, and that the second spacer regions have a seventh, eighth or ninth color resist layer in strip shapes, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04). There is no evidence currently of record demonstrating a new and unexpected result is produced by having a second light sensing region that is surrounded by a second spacer region or by having seventh, eighth or ninth color resist layers in a strip shape in the second spacer region; hence, the present claim limitations are not patentably limiting. 
Claim(s) 4 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Yu (US 2021/0096419).
Re: claim 4, Yan discloses the limitations of claim 3; however, Yan does not explicitly disclose that each of the fourth color resist layer units is cylinder-shaped, and a vertical projection of each of the fourth color resist layer units on the second substrate is dot-shaped.  
Yu discloses that each of the fourth color resist layer units 312, 313, 314 is cylinder-shaped, and a vertical projection of each of the fourth color resist layer units on the second substrate is dot-shaped (Fig. 3; para. 40).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have each of the fourth color resist layer units be cylinder-shaped, and a vertical projection of each of the fourth color resist layer units on the second substrate be dot-shaped, as disclosed by Yu, in the device disclosed by Yan for the purpose of manufacturing the spacers and the color resists in the same manufacturing step.
Re: claim 14, Yan discloses the limitations of claim 12; however, Yan does not explicitly disclose that each of the fourth color resist layer units, the fifth color resist layer units or the sixth color resist layer units is cylinder-shaped, and a vertical projection of each of the fourth color resist layer units, the fifth color resist layer units or the sixth color resist layer units on the second substrate is dot-shaped.  
Yu discloses that each of the fourth color resist layer units 312, the fifth color resist layer units 313 or the sixth color resist layer units 314 is cylinder-shaped, and a vertical projection of each of the fourth color resist layer units, the fifth color resist layer units or the sixth color resist layer units on the second substrate is dot-shaped (Fig. 3; para. 40).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have each of the fourth color resist layer units, the fifth color resist layer units or the sixth color resist layer units be cylinder-shaped, and a vertical projection of each of the fourth color resist layer units, the fifth color resist layer units or the sixth color resist layer units on the second substrate be dot-shaped, as disclosed by Yu, in the device disclosed by Yan for the purpose of manufacturing the spacers and the color resists in the same manufacturing step.
Re: claim 15, Yan and Yu disclose the limitations of claim 14, and Yan further discloses that the plurality of fourth color resist layer units, the plurality of fifth color resist layer units or the plurality of sixth color resist layer units are arranged uniformly (Fig. 2a).  
Re: claim 16, Yan and Yu disclose the limitations of claim 14, and Yan further discloses that the plurality of fourth color resist layer units, the plurality of fifth color resist layer units or the plurality of sixth color resist layer units are arranged to be spaced apart from each other (Fig. 2a).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871